Robinson, J.
This is an appeal from an order denying a new trial and from a judgment on a verdict for $646.26 and interest. Appellant claims that the verdict is for an excess of $277.49, and that it should be for only $369.86. The motion for a new trial is based on two grounds: (1) Error of law in sustaining objections to the offer of several.resolutions by the directors of defendant, directing the president or manager of defendant to'make certain charges on the books of the company against the plaintiff; (2) for error in permitting the jury to have a paper (Exhibit X) with certain figures marked on it by the judge.
Now from the record it well appears that the paper had no influence on the jury, and that they did not read or notice the figures made on it by the judge. The alleged error did in no manner prejudice the defendant.
In regard to the first error it is entirely clear that it was not competent for the defendant to manufacture or make evidence against the plaintiff by a resolution of its directors. There is no claim or specification that the evidence is not sufficient to sustain the verdict. As the record shows, the defendant is a stock corporation, represented by 250 shares of stock at $100 a share. The plaintiff paid $11,000 for no shares. He and Chris Bertsch did the same. They organized the corporation. The plaintiff became the president and manager. In time the small stockholders combined with Mr. Bertsch, and he became the president and manager. In January, 1920, the directors declared a dividend of 10 per cent.., payable on February 1, 1920. The plaintiff became entitled to $1,100, less a sum due the company, $452.65. The motor company refused payment, and by answer set up a counterclaim against the plaintiff, demanding judgment for $246.40. Now if defendant had offered to pay what it justly owed and had served a true and honest answer, the chances are that it would have saved both parties the expense of this action. The record shows no occasion for a lawsuit. And as the two errors assigned do not challenge the sufficiency of the evidence and point out wherein it is not sufficient to sustain the verdict, there is no occasion for reviewing the evidence.
Affirmed.
BirdzeXl, C. J., concurs.